ORDER

PER CURIAM.
Robin Girdner and Sue Tonding (“Buyers”) appeal the judgment in favor of Joanne M. West Robben (“Seller”) in Buyers’ declaratory judgment action seeking to establish an oral modification of a contract to sell residential real estate.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).